U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Znomics, Inc. (Exact name of Registrant as specified in its charter) Nevada 4832 88-0417389 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) 2rd Avenue, Suite 200 Portland, OR 97201 (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (503) 827-5271 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE Common Stock (3) 3,253,333 $1.50 $4,879,999.50 $160.75(2) Common Stock Underlying Warrants(4) 237,495 $1.50 3,490,828 (1) This price was arbitrarily determined by Znomics, Inc. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. (3) These shares of common stock refer to those issued in exempt offerings to accredited investors. (4) These shares of common stock underlie the warrants to purchase shares of common stock that were issued in exempt offerings to accredited investors and issued as a commission in connection with an exempt offering. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE
